Citation Nr: 0026662	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an original evaluation greater than zero 
percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to March 
1998.  

This appeal arises from a February 1999 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), granting service 
connection for a bilateral hearing loss disability, and 
assigning an initial disability evaluation of zero percent 
(noncompensable).  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of his 
bilateral hearing loss disability has been developed.  

2.  A May 1998 VA audiological report shows that a right 
hearing loss disability is manifested by an average pure tone 
threshold of 39 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 98 percent.  

3.  A May 1998 VA audiological report shows that a left 
hearing loss disability is manifested by an average pure tone 
threshold of 61 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 98 percent.

4.  A July 1999 VA audiological report shows that a right 
hearing loss disability is manifested by an average pure tone 
threshold of 39 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 100 percent.

5.  A July 1999 VA audiological report shows that a left 
hearing loss disability is manifested by an average pure tone 
threshold of 66 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 96 percent.


CONCLUSION OF LAW

The criteria for an original evaluation greater than zero 
percent for a bilateral hearing loss disability are not met, 
at any time.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.85, Tables VI, VIa, VII, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  He has not alleged that 
any records of probative value which are not already 
associated with his claims folder are available and should be 
obtained by the RO.  The Board accordingly finds that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), with regard to this claim has been satisfied.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated February 1999, where 
the RO noted that the veteran's bilateral hearing loss 
disorder permanently worsened as a result of service.  A 
noncompensable (zero percent) evaluation was assigned.  The 
veteran disagreed with that evaluation, instituting the 
present appeal.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
for his service-connected condition.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.85 and 
§ 4.86 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  Under these criteria, a hearing 
loss disability is evaluated by the application of criteria 
set forth in Tables VI, VIa, and VII.  Table VI assigns a 
numeric designation of hearing impairment utilizing the 
results from both the controlled speech discrimination 
examination and the average puretone decibel loss 
examination.  Table VII then compares the numeric designation 
from the better and poorer ears, and determines the 
percentage evaluation for bilateral hearing impairment.  
Section 4.86(a) further provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels of more, the Roman 
numeral designation for hearing impairment will be determined 
either from Table VI or Table VIa, whichever results in the 
higher rated.  Each ear is to be evaluated separately.  

Although the rating criteria and regulations were recently 
changed, the values assigned each ear are the same and result 
in the same rating.

It must be noted that the United States Court of Appeals for 
Veterans Claims has held that "[a]assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the pertinent regulatory provisions, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on the degree of hearing 
impairment as determined by audiological evaluation.  
38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86.  

The results of the veteran's May 1998 audiogram report show 
that his puretone thresholds at indicated frequencies were 
reported as:



1000
2000
3000
4000
RIGHT EAR
40
35
35
45
LEFT EAR
60
60
70
55

The puretone average for his right ear was 39, and for his 
left was 61.  The percent discrimination scores were 98 
percent in both ears.  

As all of the puretone thresholds for the left ear were 55 or 
more, his numeric designation under Table VIa is IV, which 
results in a higher score than application of Table VI, which 
reveals a score of II.  Thus, his numeric designation for his 
left ear is IV.  38 C.F.R. § 4.86(a) (1999).  

Turning to his right ear, where his puretone average was 39, 
Table VI provides that a numeric designation of I is 
assigned.  Comparing his better ear (the right ear) score of 
I with his poorer ear (left ear) score of IV, under Table 
VII, results in his disability percentage of zero percent 
disabling under Diagnostic Code 6100.  

A VA audiological examination dated July 1999 is also of 
record.  That report shows that his puretone thresholds at 
indicated frequencies were reported as:


1000
2000
3000
4000
RIGHT EAR
50
35
35
35
LEFT EAR
80
70
60
55

His puretone average for the right ear was 39, for the left 
was 66, and his percentage discrimination scores were 
reported at 100 percent in the right ear, and 96 percent in 
the left ear.  

Again, his left ear hearing impairment is evaluated under 
Table VIa, as that results in a higher score of V, compared 
to a Table VI score of II.  38 C.F.R. § 4.86(a).  His right 
ear is assigned a numerical score of I under Table VI.  
Comparing his better ear (the right ear) score of I with his 
poorer ear (left ear) score of V, under Table VII, results in 
his disability percentage of zero percent disabling.  

Thus, although the veteran's hearing loss disability may have 
increased in severity, the current evidence does not show 
that a compensable evaluation is warranted.  "Assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, it must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  



ORDER

Entitlement to an original evaluation greater than zero 
percent for a bilateral hearing loss disability is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

